USCA11 Case: 20-11149      Date Filed: 02/10/2022   Page: 1 of 6




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 20-11149
                   Non-Argument Calendar
                   ____________________

QUARTAVIOUS DAVIS,
                                           Petitioner-Appellant,
versus
UNITED STATES OF AMERICA,


                                     Respondent-Appellee.
                   ____________________

          Appeal from the United States District Court
              for the Southern District of Florida
             D.C. Docket Nos. 1:19-cv-21457-JAL,
                      1:10-cr-20896-JAL-2
                   ____________________
USCA11 Case: 20-11149         Date Filed: 02/10/2022      Page: 2 of 6




2                       Opinion of the Court                  20-11149


Before WILSON, LUCK, and LAGOA, Circuit Judges.
PER CURIAM:
        Petitioner-Appellant Quartavious Davis appeals the district
court’s denial of his 28 U.S.C. § 2255 motion to vacate his convic-
tions and sentences. At issue on appeal is Davis’s claim in his § 2255
motion that his trial counsel was ineffective for failing to pursue a
plea deal for Davis and failing to advise him of the consequences of
not pleading guilty. The district court denied Davis’s § 2255 mo-
tion without an evidentiary hearing. On appeal, Davis argues that
the district court abused its discretion by not holding an evidentiary
hearing regarding Davis’s plea deal, ineffective assistance of coun-
sel claims. Because Davis failed to sufficiently plead facts showing
that he was entitled to relief, the district court did not err in deny-
ing his ineffective assistance of counsel claims without holding an
evidentiary hearing. Accordingly, we affirm.
                                   I
       In February 2011, a grand jury returned a 17-count supersed-
ing indictment against Davis and his five codefendants. Davis was
charged with two counts of conspiring to commit Hobbs Act rob-
bery, in violation of 18 U.S.C. § 1951(a); seven counts of Hobbs Act
robbery, in violation of § 1951(a); six counts of using, carrying, and
possessing a firearm during a crime of violence, in violation of §
924(c)(1)(A)(ii); and one count of using, carrying, and possessing a
firearm during a crime of violence, in violation of § 924(c)(1)(A)(iii).
USCA11 Case: 20-11149        Date Filed: 02/10/2022     Page: 3 of 6




20-11149               Opinion of the Court                        3

Davis was convicted on all 16 counts, making him subject to six
mandatory consecutive terms of 25 years’ imprisonment and one
mandatory consecutive term of five years’ imprisonment for his §
924(c) charges. The district court sentenced Davis to a total of
1,917 months’ imprisonment.
        In 2019, Davis filed a 28 U.S.C. § 2255 motion to vacate his
convictions. Davis raised numerous challenges to his convictions
and sentences, including a claim that his trial counsel was “ineffec-
tive in failing to seek and negotiate a plea on [his] behalf, and in
failing to adequately advise [him] to plead guilty, despite the near-
certain conviction and dire sentencing consequences.” Davis al-
leged that his trial counsel was ineffective by not discussing with
him (1) the benefits and detriments of going to trial as opposed to
pleading guilty; (2) the potential consequences of his codefendants’
guilty pleas and cooperation with the government, particularly
when considered alongside powerful cellphone location data evi-
dence placing Davis near the robbery sites; and (3) counsel’s under-
standing that Davis faced a “certainty of conviction,” and that Da-
vis would receive a life sentence based on the mandatory stacking
of his 18 U.S.C. § 924(c) penalties.
       A magistrate judge issued a report and recommendation
(R&R) on Davis’s § 2255 motion, recommending a denial without
holding an evidentiary hearing. Regarding Davis’s plea deal, inef-
fective assistance of counsel claims, the magistrate judge concluded
that Davis failed to demonstrate prejudice because there was no
evidence that a plea deal was offered. The district court adopted
USCA11 Case: 20-11149         Date Filed: 02/10/2022     Page: 4 of 6




4                       Opinion of the Court                 20-11149

the R&R and supplemented it with the finding that Davis had not
alleged that he (1) had ever told his trial counsel that he was inter-
ested in pursuing a plea deal; and (2) would have accepted a plea
offer if one had been presented to him. As a result, the district court
denied Davis’s § 2255 motion. Davis appealed and moved for a
certificate of appealability (COA). We granted the COA as to (1)
whether Davis’s trial counsel was ineffective in failing to pursue a
plea deal and discuss with Davis the advisability of pleading guilty
and (2) whether the district court abused its discretion in failing to
hold an evidentiary hearing.
                                  II.
       In an appeal from the denial of a § 2255 motion, we review
the district court’s legal conclusions de novo and its factual findings
for clear error. Mamone v. United States, 559 F.3d 1209, 1210 (11th
Cir. 2009) (per curiam). We review a district court’s denial of an
evidentiary hearing in a § 2255 proceeding only for abuse of discre-
tion. Winthrop-Redin v. United States, 767 F.3d 1210, 1215 (11th
Cir. 2014).
        To assert a successful claim of ineffective assistance of coun-
sel, a defendant must allege facts showing that: (1) his counsel was
deficient and (2) the deficient performance prejudiced the defense.
Strickland v. Washington, 466 U.S. 668, 687 (1984). The right to
effective assistance of counsel “extends to the plea-bargaining pro-
cess.” Lafler v. Cooper, 566 U.S. 156, 162 (2012). To establish prej-
udice in the plea process, a defendant must show a reasonable prob-
ability that, but for counsel’s ineffectiveness: (1) the plea offer
USCA11 Case: 20-11149        Date Filed: 02/10/2022     Page: 5 of 6




20-11149               Opinion of the Court                        5

would have been presented to the court (i.e., that the defendant
would have accepted the plea and the prosecution would not have
withdrawn it); (2) the court would have accepted its terms; and (3)
the conviction or sentence, or both, under the offer’s terms would
have been less severe than under the judgment and sentence that
were imposed. Id. at 164.
       Turning first to Davis’s ineffective assistance of counsel
claim, Davis argues that his trial counsel was ineffective in failing
to pursue a plea deal given that: (1) it was clear that he was going
to be convicted for charges that would yield a longer-than-life man-
datory sentence and (2) two of Davis’s similarly-situated codefend-
ants negotiated a plea deal resulting in the dismissal of multiple 18
U.S.C. § 924(c) charges. He contends that his allegations and the
record support the conclusion that, absent counsel’s deficient per-
formance, the government would have offered a plea agreement
that included a dismissal of some of his § 924(c) charges. And given
proper advice, Davis would have been willing to enter a guilty plea,
which would have resulted in a significantly lower sentence. Thus,
according to Davis, his trial counsel’s failure to pursue a plea deal
prejudiced him. As a result, Davis argues, the district court erred
in denying his § 2255 motion without a hearing.
       Davis’s ineffective assistance of counsel claim fails because
he cannot show prejudice under the second prong of Strickland.
466 U.S. at 687. To demonstrate prejudice in the plea process, Da-
vis must show that the plea agreement would have been presented
to the court. Lafler, 566 U.S. at 164. Davis did not allege in his §
USCA11 Case: 20-11149          Date Filed: 02/10/2022      Page: 6 of 6




6                       Opinion of the Court                   20-11149

2255 motion that the government even offered a plea deal, nor
does he allege that he would have accepted one. Accordingly, we
affirm the district court’s denial of Davis’s ineffective assistance of
counsel claims regarding trial counsel’s failure to pursue a plea
deal.
        We turn next to Davis’s second claim on appeal, that the dis-
trict court abused its discretion in denying his § 2255 motion with-
out an evidentiary hearing. The “decision to grant an evidentiary
hearing [is] generally left to the sound discretion of district courts.”
Schriro v. Landrigan, 550 U.S. 465, 473 (2007). “[W]hen consider-
ing whether an evidentiary hearing should be held on habeas
claims based on occurrences outside the record, no hearing is re-
quired if the allegations viewed against the record . . . fail to state a
claim for relief . . . .” Tejada v. Dugger, 941 F.2d 1551, 1559 (11th
Cir. 1991) (internal quotation marks omitted).
        The district court did not abuse its discretion in denying Da-
vis’s § 2255 motion without holding an evidentiary hearing. The
decision to grant an evidentiary hearing is left to the discretion of
the district court, Schriro, 550 U.S. at 473, and a hearing is not re-
quired when the allegations fail to state a claim for relief, Tejada,
941 F.2d at 1559. As discussed above, Davis failed to sufficiently
plead facts showing that he was prejudiced by his trial counsel’s
alleged deficient performance. Thus, the district court properly de-
nied Davis’s § 2255 motion without an evidentiary hearing because
he failed to state a claim for relief. Accordingly, we affirm.
       AFFIRMED.